Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Applicant’s Amendments to the claims received on 10/28/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1-9 are pending.  Applicants have amended Claim(s) 1-6 and 9.  Claims 6-9 are/remain withdrawn.  Claims 1-5 are hereby examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al, The soybean β-conglycinin β 51-63 fragment suppresses appetite by stimulating cholecystokinin release in rats, Journal of Nutrition (2003), 133(8), 2537-2542 in view Franklin US 20150246093 and Hong, et al, Effect of D-Amino Acid Substitution on the Stability, the Secondary Structure, and the Activity of Membrane-Active Peptide, Biochemical Pharmacology, Vol. 58, pp. 1775–1780, 1999.

The instant invention is drawn to an adjuvant compound comprising a peptide consisting of the amino acid sequence as set forth in SEQ ID No:3 or SEQ ID No:4 connected to a C9-C13 aliphatic chain. 

Nisihi discloses SEQ ID NO: 3, that of PRPRPRP. Thus, a peptide consisting of SEQ ID NO: 3 is known in the art, see Table 2, for example.

The difference between what is taught by the prior art and that instantly claimed is that while Nisihi teaches the peptide of SEQ ID NO: 3, Nisihi does not teach the sequence connected to an aliphatic chain nor does Nisihi teach the sequence to be all D-amino acids. 

Franklin teaches peptide modifications for oral administration. Franklin teaches “[o]ral administration of short peptides like angiotensin tends to be even more problematic because short peptides typically lack secondary or tertiary structures and therefore are more susceptible to proteolytic enzymes of both the stomach and intestines. These enzymes can quickly degrade a short peptide, rendering it inactive before it can be absorbed into the bloodstream,” see abstract. Franklin discloses acetylation and the use of D-amino acids to achieve the properties of surviving protease digestion in oral administration, see paragraph [0073] for example in the PGPub. 

Hong teaches the use of D-amino acids at every position thereby making every amino acid bond resistant in the peptide, as well as N-terminal and C-terminal substitutions. See Table 2 where the diastereomer and enantiomer are nearly identical in activity. 

It would have been obvious to one of ordinary skill in the art to modify the peptide taught by Nishi to include D-amino acids as well as making the whole peptide an enantiomer via D-amino acids.  One would have been motivated to make these modification as they are well known modification for peptides and proteins which confer resistance to protease degradation, among other beneficial properties. One would have had a reasonable expectation of success in making these constructs, as the modification are well known and provide benefits to the peptides.

Regarding Claims 1-5 in the length of the chain, i.e., C9-C13, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the peptide is known in the art and the modifications are common in the peptide arts.

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 4-8 of the remarks filed 10/28/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection.

Applicants argue that the amendment to an adjuvant compound finds support in the specification and that adjuvant compound increases the sensitivity of bacteria to an antibiotic. This amendment does not change that fact that the compound found to obvious over the prior art as set forth above in the 130 rejection is still proper. That the adjuvant compound increases the sensitivity of bacteria to an antibiotic is a property that cannot be severed from the structure of the compound. Applicants are claiming a compound and not a method of use. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Applicants argue the Nishi describes a number of peptides which bind to the brush border membrane and that Nishi is more interested in amino acids 51-63, see arguments on page 5. Other arguments against the use of Nishi are found onward through page 6. Applicants are claiming a known peptide. That Applicants want to “use” the peptide does not have any weight on why one would choose a known peptide. If Applicants were to claim SEQ ID NO: 3 OR 4, it would be anticipated. On its face, the peptide is known so there is no choosing. Further, from MPEP 2145 D. References Teach Away from the Invention or Render Prior Art Unsatisfactory for Intended Purpose on finds “[i]n addition to the material below, see MPEP § 2141.02 (prior art must be considered in its entirety, including disclosures that teach away from the claims) and MPEP § 2143.01 (proposed modification cannot render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference).” The peptide is known, and modification of a peptide such as D-amino acids or linking the peptide to an aliphatic chain is an obvious modification. Applicants appear to argue or imply that the references are nonanalogous art.  The peptide is known, and making an all D-amino acid peptide is known in the art, and creating a peptide with an aliphatic chain attached is also obvious. The reason to do this is not held to Applicants motivation to do so.
Moving on to the remarks found on page 6 onward is again either attacking the references in a piecemeal manner, or suggesting/arguing that the prior art has to present motivation or teaching that is identical to Applicants, and that unless it squares with Applicant’s motivation, is it not prior art, or the prior art references cannot be combined. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
On page 7, Applicants argue that “one would need to select PRPRPRPR” despite other fragments having higher RU values. One of skill in the art is not held to specific sequences based on RU values. This is a composition claim, not a method claim, which MIGHT have a different consideration. The product is known, and modifying peptides as claimed are also known. Therefore, the motivation to combine and arrive at the instant invention is obvious over the prior art and not depended on unpublished and/or Applicants differing reasons for combining.
Lastly, on page 8, “worth a try” is suggested, which is better known as “obvious to try.” As above, in (E), or “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a factor in considering obviousness:
The peptide is known.
D-amino acid substitutions are known for the reasons of record above and their benefits to the peptide.
Aliphatic chains to be attaches to a peptide for the benefits discussed are also known in the prior art.
	Thus, it is obvious to make the peptide(s) claimed with the modifications for the advantages and benefits added to the peptide. The choice is not dependent on Applicant’s motivation or rational. Once a peptide is found in the prior art, the well-know modifications instantly claimed are obvious modifications that one of ordinary skill in the art would know to perform and modify. 

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654